     Case 2:18-cv-11057-WBV-DPC Document 281 Filed 06/14/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF GABRIEL                                             CIVIL ACTION
LASALA, AS OWNER OF THE 2016
WORLD CAT MODEL 295CC, FOR                                           NO. 18-11057 c/w
EXONERATION FROM OR LIMITATION                                       18-11138, 19-9706
OF LIABILITY                                                         19-9798, 19-9819

                                                                     SECTION D (2)


                    THIS DOCUMENT RELATES TO ALL CASES

                                  ORDER AND REASONS

       Before the Court is Gabriel Lasala’s Motion in Limine Regarding Objections to

the Text Message Exhibit. 1 The Motion is opposed. 2 After careful consideration of

the parties’ memoranda, the record, and the applicable law, the Court denies the

Motion.

       The exhibit at issue is a January 7, 2021 text message sent from Lasala stating:

               You should be glad you are not skiing. Life is a fucking
               mess here. They have to limit ski tickets to I am in a ski
               in ski out but they won’t sell me tickets. I am sitting and
               watching all lift go up empty. I can only get tickets for
               tomorrow in my 6 day stay. I bought tickets to ski copper
               mountain Saturday then got an email saying and [sic] and
               need a parking pass. Guess what, there are no parking
               passes! And tickets are not refundable! 3

       Lasala moves to exclude the exhibit on the grounds that it is irrelevant, lacks

context, and is hearsay. The Pressers oppose Lasala’s Motion, arguing that the



1 R. Doc. 276.
2 R. Doc. 280.
3 This exhibit was initially withheld by the Pressers as impeachment evidence. The Court later

ordered that the exhibit must be disclosed as it was at least partially substantive in nature. See R.
Doc. 265.
     Case 2:18-cv-11057-WBV-DPC Document 281 Filed 06/14/21 Page 2 of 2




exhibit speaks to the nature and extent of Lasala’s injuries, as well as his credibility

in describing those injuries.

       The text message is relevant under Federal Rule of Evidence 401, as it speaks

to the nature and extent of Lasala’s injuries and loss of enjoyment caused by those

injuries. The probative value of the evidence is not substantially outweighed by

unfair prejudice, and even if it were, Federal Rule of Evidence 403 is not applicable

in a bench trial. 4 Finally, the exhibit is not barred by the rule against hearsay, as

the statement of Lasala is a party statement which falls under the exclusions to the

definition of hearsay listed in Federal Rule of Evidence 801(d)(2).

       IT IS HEREBY ORDERED that Lasala’s Motion is DENIED. The exhibit

at issue shall be entered into evidence at the beginning of trial.

       New Orleans, Louisiana, June 14, 2021.



                                                    ______________________________________
                                                    WENDY B. VITTER
                                                    UNITED STATES DISTRICT JUDGE




4See, e.g., Gulf States Utilities Co. v. Ecodyne Corp., 635 F.2d 517, 519 (5th Cir. 1981) (holding that
concerns over undue prejudice under Federal Rule of Evidence 403 have “no logical application to
bench trials.”); In re Oil Spill by Oil Rig Deepwater Horizon in Gulf of Mexico, on April 20, 2010, No.
MDL 2179, 2012 WL 295048, at *4 n.7 (E.D. La. Feb. 7, 2012) (same).
